DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement submitted on February 19, 2021 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-21 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Erceg et al. (hereinafter Erceg) (U.S. Patent Application Publication # 2014/0078966 A1).
Regarding claims 1, 20, and 21, Erceg teaches and discloses an apparatus and method, comprising: generating a data unit having a preamble and a data portion ([0110]; [0128]; teaches generating a packet with a preamble and data portion), wherein the preamble of the data unit includes a plurality of training sequences (VHT-STF/VHT-LTF), a first field (VHT-SIG-A field), and a second field (VHT-SIG-B field), wherein the preamble is structured such that i) the first field precedes the plurality of training sequences, and ii) the plurality of training sequences precedes the second field (figures 15-19; [0127]; [0152]; [0223]; teaches the first field, VHT-SIG-A is transmitted before the training fields and the second field, VHT-SIG-B is transmitted after the training fields; figures 25-26); and transmitting the data unit ([0127]; [0231]; teaches transmitting the packet); wherein the preamble comprises an indication of whether the data unit is a multi-user data unit or a single-user data unit ([0128]; [0145]; teaches an indication of whether data unit is a MU-MIMO or SU-MIMO).

Regarding claim 2, Erceg further teaches and discloses wherein the indication indicates that the data unit is a multi-user data unit, the first field of the preamble includes a plurality of indications of respective numbers of streams for respective receivers ([0074]; number of streams), and the second field of the preamble includes respective modulation and coding scheme information for the respective receivers (figures 15-19; [0127]; [0152]; teaches “…second component of the distributed SIG field (e.g., VHT-SIG-B) contains user specific signal field information such as MCS…”).

Regarding claim 3, Erceg further teaches and discloses wherein the plurality of indications of the respective numbers of streams for the respective receivers ([0074]; number of streams) enables each respective receiver to determine a respective set of one or more training sequences, in the plurality of training sequences, which corresponds to the respective receiver ([0115]; [0116]; [0120]; teaches a plurality of training fields).

Regarding claim 4, Erceg further teaches and discloses wherein the plurality of indications of the respective numbers of streams for the respective receivers are a plurality of indications of respective numbers of spatial or space-time streams for the respective receivers ([0074]; number of streams; [0091]; [0159]; number of space time streams).

Regarding claim 5, Erceg further teaches and discloses wherein the data portion of the data unit includes data for the respective receivers and is transmitted using respective modulation and coding schemes for the respective receivers (figures 15-19; [0127]; [0152]; teaches “…second component of the distributed SIG field (e.g., VHT-SIG-B) contains user specific signal field information such as MCS…”).

claim 6, Erceg further teaches and discloses wherein transmitting the data unit further comprises: transmitting the first field of the preamble in an omni-directional mode; and respectively beam-steering the second field of the preamble to the respective receivers ([0127]; [0232]; teaches omni-directional mode and beamforming mode).

Regarding claim 7, Erceg further teaches and discloses wherein transmitting the data unit further comprises: respectively beam-steering, respective sets of one or more training sequences to the respective receivers ([0127]; [0145]; [0151]; beamforming the training sequences).

Regarding claim 8, Erceg further teaches and discloses wherein a first sub-field of the first field of the preamble includes a first indicator of a first set of one or more training sequences that corresponds to a first receiver; wherein a second sub-field of the first field of the preamble includes a second indicator of a second set of one or more training sequences that corresponds to a second receiver (figure 23; [0127]; [0129]; [0195]; [0210]; teaches sub field within the VHT-SIG-A field).

Regarding claim 9, Erceg further teaches and discloses wherein the indication indicates that the data unit is a single-user data unit, and the first field of the preamble of the single-user data unit includes a plurality of bits for indicating a partial association identifier (AID) (figure 23; [0210]; AID bit).

claim 10, Erceg further teaches and discloses wherein the AID corresponds to a first receiver and indicates to other receivers that the data unit is not addressed to the other receivers (figure 23; [0210]; AID bit).

Regarding claim 11, Erceg further teaches and discloses wherein the preamble includes a plurality of bits which are configurable, for a single-user data unit, to indicate an identifier of a single receiver, and for a multi-user data unit, to indicate numbers of streams for a plurality of receivers ([0122]; [0128]; [0145]; teaches an indication of whether data unit is a MU-MIMO or SU-MIMO; figure 23).

Regarding claim 12, Erceg further teaches and discloses wherein the preamble includes a plurality of bits which are configurable, for a single-user data unit, to indicate a partial association identifier (AID) of a single receiver, and for a multi-user data unit, to indicate numbers of streams for a plurality of receivers ([0122]; [0128]; [0145]; teaches an indication of whether data unit is a MU-MIMO or SU-MIMO; [0210]).

Regarding claim 13, Erceg further teaches and discloses wherein the preamble includes a plurality of bits which are configurable, for a single-user data unit, to indicate a number of streams for a single receiver and an identifier of the single receiver, and for a multi-user data unit, to indicate a plurality of indications of respective numbers of streams for respective receivers ([0122]; [0128]; [0145]; teaches an indication of whether data unit is a MU-MIMO or SU-MIMO; figure 23).

claim 14, Erceg further teaches and discloses wherein the indication of whether the multi-user data unit is a multi-user data unit or a single-user data unit is part of the first field of the preamble ([0128]; [0145]; teaches an indication of whether data unit is a MU-MIMO or SU-MIMO).

Regarding claim 15, Erceg further teaches and discloses wherein the first field of the preamble comprises a plurality of bits for indicating a group number ([0145]; [0210]; Group ID; figure 23).

Regarding claim 16, Erceg further teaches and discloses wherein the plurality of bits for indicating the group number also indicates whether the multi-user data unit is a multi-user data unit or a single-user data unit ([0128]; [0145]; teaches an indication of whether data unit is a MU-MIMO or SU-MIMO).

Regarding claim 17, Erceg further teaches and discloses wherein the data unit is transmitted via a multiple input multiple output (MIMO) communication channel ([0104]; [0106]; MIMO channel).

Regarding claim 18, Erceg further teaches and discloses wherein the plurality of indications of respective numbers of streams are ordered according to an order (figure 23; AID list; teaches an AID list indicating an ordering of the AID according to an order).

claim 19, Erceg further teaches and discloses wherein the processor-executable instructions, when executed, further facilitate: generating, another data unit that includes information indicating the order, wherein the other data unit is transmitted prior to the first field of the preamble being transmitted (figure 23; AID list; teaches an AID list indicating an ordering of the AID according to an order).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11, and 13-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,693,533 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  

Instant Application (16/904,148)
U.S. Patent No. 10,693,533 B2
Claim 1
Claim 1

A method for generating a multi-user data unit for transmission via a multiple input, multiple output (MIMO) communication channel, the method comprising: generating, at a communication device, a multi-user data unit having a preamble and a data portion, wherein the preamble of the multi-user data unit includes a plurality of training sequences, a first field, and a second field, wherein the preamble of the multi-user data unit is structured such that i) the first field of the preamble precedes the plurality of training sequences, and ii) the plurality of training sequences precedes the second field of the preamble, wherein the plurality of training sequences are to be used by multiple receivers for channel estimation, wherein the first field of the preamble includes a plurality of indications of respective numbers of spatial or space-time streams for respective receivers of the multiple receivers to enable each respective receiver of the multiple receivers to determine a respective set of one or more training sequences, in the plurality of training sequences, that corresponds to the respective receiver, wherein the second field of the preamble includes respective modulation and coding scheme information for the respective receivers of the multiple receivers, and wherein the data portion of the multi-user data unit is to be transmitted using respective modulation and coding schemes for the respective receivers of the multiple receivers; and transmitting, with the communication device, the multi-user data unit.
Claim 2 is anticipated by claim 1 of the patent.
Claim 3 is anticipated by claim 1 of the patent.
Claim 4 is anticipated by claim 1 of the patent.
Claim 5 is anticipated by claim 1 of the patent.
Claim 6 is anticipated by claim 4 of the patent.
Claim 7 is anticipated by claim 5 of the patent.
Claim 8 is anticipated by claim 6 of the patent.

Claim 13 is anticipated by claim 1 of the patent.
Claim 14 is anticipated by claim 1 of the patent.
Claim 15 is anticipated by claim 1 of the patent.
Claim 16 is anticipated by claim 1 of the patent.
Claim 17 is anticipated by claim 1 of the patent.
Claim 18 is anticipated by claim 2 of the patent.
Claim 19 is anticipated by claim 3 of the patent.
Claim 20 is anticipated by claim 1 of the patent.
Claim 21 is anticipated by claim 1 of the patent.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
February 11, 2022